t c memo united_states tax_court estate of oscar goldberg deceased mitchell d goldberg executor petitioner v commissioner of internal revenue respondent docket no filed date mitchell d goldberg pro_se shawna a early for respondent memorandum opinion cohen judge respondent determined a deficiency in the federal estate_tax of the estate of oscar goldberg the estate of dollar_figure after a concession by the estate the issues for decision are whether oscar goldberg decedent owned property with his wife as a tenant by the entirety or a tenant in common whether the estate is entitled to a deduction of dollar_figure in attorney’s fees and whether decedent made taxable_gifts of dollar_figure in unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference decedent resided in new york at the time of his death mitchell d goldberg was appointed coexecutor of decedent’s estate and he resided in new york at the time the petition was filed by two quitclaim deeds both dated date rachel goldberg transferred to her three children including decedent her interest_in_real_property located pincite 74th street jackson heights new york the property and her interest_in_real_property located pincite 74th street jackson heights new york the property as tenants in common on date decedent executed a deed transferring his entire_interest in the property then dollar_figure percent to oscar goldberg and judith goldberg as wife on that same day decedent executed a deed transferring his entire_interest in the property then percent to oscar goldberg judith goldberg his wife at the time of those transfers decedent was married to judith goldberg from date until her death in decedent’s wife did not execute or record a deed transferring an interest in either the or the property decedent’s wife died testate her will did not explicitly mention either of the properties but split her estate between decedent and a_trust on date decedent as executor of his wife’s estate executed a deed conveying all of his wife’s interests in the and properties to the trust from date until his death on date decedent did not execute or record any deed transferring his interest in either the or the property on schedule e jointly owned property attached to form_706 united_states estate and generation-skipping_transfer_tax return filed date the estate reported dollar_figure as the value of a 83-percent interest in the property and dollar_figure as the value of a 25-percent interest in the property the irs determined a deficiency of dollar_figure in the estate’s federal estate_tax the determination was based on an increase in decedent’s ownership of the property to dollar_figure percent with a fair_market_value of dollar_figure an increase in decedent’s ownership of the property to percent with a fair_market_value of dollar_figure an increase in the value of the gross_estate as a result of insurance proceeds of dollar_figure on decedent’s life disallowance of a dollar_figure deduction labeled as attorney fees claimed on form_706 schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims and taxable_gifts of dollar_figure made in discussion the estate concedes that the proceeds from the insurance_policy on decedent’s life are properly included in decedent’s gross_estate we must decide whether the gross_estate includes interests in the and properties greater than those reported on the filed schedule e we must also decide whether the estate may deduct attorney’s fees and whether decedent made certain taxable_gifts in the property and the property to determine property interests and rights for federal estate_tax purposes we follow the relevant state’s law see 309_us_78 in this case both properties are located in new york under the new york estate powers and trusts law eptl a disposition of real_property to a husband and wife creates in them a tenancy_by_the_entirety unless expressly declared to be a joint_tenancy or a tenancy_in_common n y est powers trusts law sec b mckinney as in effect in in a tenancy_by_the_entirety each spouse has total possession of the property and at one spouse’s death the survivor takes the entire property because the survivor remains seized of the whole in re estate of violi n e 2d n y kahn v kahn n e 2d n y therefore an interest held as a tenant by the entirety is not devisable steltz v shreck n e n y the parties agree that under ordinary circumstances the deeds transferring the and properties from decedent to himself and his wife in would absent an express declaration create a tenancy_by_the_entirety under the eptl if a tenancy_by_the_entirety existed decedent’s wife’s interest was not devisable and upon decedent’s wife’s death decedent retained the full and 5-percent interests in the and properties respectively the estate argues that decedent’s wife owned the properties as a tenant in common with decedent not as a tenant by the entirety that half of the ownership interests became part of decedent’s wife’s estate upon her death and that therefore only half of the above ownership interests are part of decedent’s estate the estate contends that decedent’s wife held the properties as a tenant in common either because decedent and his wife as parties to the deeds intended to hold the properties as tenants in common or in the alternative because decedent and his wife converted their ownership of the properties to a tenancy_in_common sometime before decedent’s wife’s death respondent argues that the estate cannot support its first argument because the deeds each clearly create a tenancy_by_the_entirety and the court may not consider parol evidence to modify or add to the terms of the deeds in cases involving the determination under state law regarding the legal rights and interests created by a written instrument we rely on the state’s law regarding the admissibility of parol evidence 68_tc_249 affd per curiam 608_f2d_240 5th cir see dobbe v commissioner tcmemo_2000_330 affd 61_fedappx_348 9th cir in new york when parties set down their agreement in a clear complete document their writing should as a rule be enforced according to its terms evidence outside the four corners of the document as to what was really intended but unstated or misstated is generally inadmissible to add to or vary the writing w w w associates inc v giancontieri n e 2d n y this principle is particularly important in real_property transactions s rd associates llc v intl bus machs corp n e 2d n y furthermore ‘extrinsic and parol evidence is not admissible to create an ambiguity in a written_agreement which is complete and clear and unambiguous upon its face’ id quoting w w w associates inc v giancontieri supra pincite however if the document is ambiguous a court may rely on external evidence to resolve the ambiguity greenfield v philles records inc n e 2d n y the estate suggests that the deeds are ambiguous because they do not specify whether the property is transferred to decedent and his wife as tenants in common or as tenants_by_the_entirety however the statute expressly establishes how spouses hold property when the type of tenancy is not specified in the deed and it creates a presumption that can be overridden only by an express declaration see eptl sec b finding ambiguity when the parties omit the type of tenancy would permit a court to look to external evidence and not require an express declaration the statute would thereby be rendered meaningless cf in re estate of vadney n e 2d n y holding that there must be clear_and_convincing evidence of a scrivener’s error to change what would be a tenancy_in_common to a joint_tenancy under eptl section a and not addressing whether the absence of survivorship language creates ambiguity in the written instrument estate of menon v menon n y s 2d app div same in re estate of rosenblum n y s 2d app div same under the eptl we must conclude that the deeds clearly and unambiguously created a tenancy_by_the_entirety between decedent and his wife evidence to the contrary outside the four corners of the deeds is parol evidence and is not admissible the estate’s alternative argument that decedent and his wife converted their ownership of the properties to a tenancy_in_common before her death also fails in in re estate of violi supra pincite the new york court_of_appeals stated a tenancy_by_the_entirety may while both spouses are alive be converted into a tenancy_in_common by certain definitive acts a conveyance of the property in which both spouses join a judicial decree of separation annulment or divorce or execution of a written instrument that satisfies the requirements of section of the n y general obligations law which permits division or partition of real_property held in a tenancy_by_the_entirety if clearly expressed in such an instrument fn ref and citations omitted new york general obligations law section provides husband and wife may convey or transfer real or personal_property directly the one to the other without the intervention of a third person and may make partition or division of any real_property held by them as tenants in common joint_tenants or tenants by the entireties n y gen oblig law sec mckinney the estate has not provided evidence of a joint conveyance of the properties while both decedent and his wife were alive a judicial decree of separation annulment or divorce or the execution of a written instrument that satisfies the requirements of new york general obligations law section as a general matter title to estates in land should be altered only by clear expressions of intent in re estate of violi supra pincite there is no evidence of a clear expression of intent from decedent and his wife together while they were both alive there were only two documents introduced by the estate that were written after the deeds but before decedent’s wife’s death the first document is decedent’s wife’s will the will does not mention either of the properties explicitly and there is no evidence that the properties were even discussed by decedent and his wife the second document is a schedule of partner’s equity dated date it is unclear how this document was generated it seems to be an accounting of the distributions from the and properties in listing decedent and his wife as receiving equal distributions it is reasonable that decedent and his wife as tenants_by_the_entirety would split distributions evenly there is no clear expression of intent to partition the properties evidenced by this document we therefore conclude that at the time of decedent’s wife’s death decedent and his wife held both properties as tenants_by_the_entirety and at the time of decedent’s death he owned dollar_figure percent of the property and percent of the property attorney’s fees generally the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule 290_us_111 however with respect to a factual issue relevant to the liability of a taxpayer for tax the burden may shift to the commissioner if the taxpayer has produced credible_evidence relating to the issue met substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings sec_7491 the estate does not argue that it has met these requirements furthermore the estate has not introduced evidence relating to the attorney’s fees or evidence that the attorney’s fees were necessarily incurred in the administration of the estate and actually paid we therefore conclude that the estate may not deduct dollar_figure in attorney’s fees taxable_gifts respondent determined that the estate failed to report taxable_gifts of dollar_figure in the estate argues that in view of the fact that respondent has not established that decedent failed to report adjustable taxable_gifts in the amount of dollar_figure for the taxable_year no change is required in the amount of the adjustable taxable_gifts reportable on form_706 on the form_706 the estate represented that federal gift_tax returns had been filed there are no federal gift_tax returns in the record the estate has failed to satisfy the burden-shifting requirements of sec_7491 because it has not introduced evidence relating to the gifts rule b provides the fact of submission of a case does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof the estate therefore bears the burden of proving that respondent’s determination is incorrect see rule welch v helvering supra pincite the estate while reporting that decedent filed federal gift_tax returns has failed to introduce evidence that taxable_gifts of dollar_figure were not made in the estate has failed to satisfy its burden_of_proof and we sustain respondent’s determination regarding the taxable_gifts in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit for the reasons explained above decision will be entered for respondent
